Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 4/19/22 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2004-327528A (see English Translation of the detailed description).
As to claim 1, JP’528 discloses (see Fig 1, 10, 13) a substrate processing apparatus comprising: a reaction tube (chamber 1) accommodating therein a plurality of substrates (5) vertically arranged; and a first heater (a disc-shaped auxiliary 19) configured to heat an inside of the reaction tube from an upper portion of the reaction tube, wherein a heat generating amount of the first heater in a region corresponding to a low temperature portion of an upper substrate among the plurality of the substrates accommodated in the reaction tube is capable of being greater than a heat generating amount of the first heater in a region corresponding to a high temperature portion of the upper substrate (see Fig 10, para [0023], [0034] and [0038]) for heater 19 help reduce temperature toward the center of the reaction chamber and the width and diameter of the wiring element  23 increased toward the outer periphery). [it is noted that the limitation, lines 6-10, “a heat generating amount of the first heater…” is intended use of the apparatus]
As to claim 2, JP528 teaches (see Fig 10, para [0023], [0038]-[0040] for different sizes of heating element 23 and independent temperature control) a current density of the first heater in the region corresponding to the low temperature portion (see section of 23b) of the upper substrate is capable of being greater than a current density of the first heater in the region corresponding to the high temperature portion (section 23a) of the upper substrate.
As to claim 3, in JP’528 (see Fig 10) the region corresponding to the low temperature portion of the upper substrate is a central portion (23a) of the first heater, and the region corresponding to the high temperature portion of the upper substrate is an outer peripheral portion (23b) of the first heater. 
Regarding claim 4, in JP’528 (see Fig 10 and para [0034]) a line width of a heat generating element (of the first heater at the outer peripheral portion is greater than a line width of the heat generating element of the first heater at the central portion. 
As to claim 5, in JP’528 (see Fig 10 and para [0034]) a distance between adjacent portions of the heat generating element of the first heater at the outer peripheral portion (23b) is greater than a distance between adjacent portions of the heat generating element of the first heater at the central portion (23a). 

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-327528A (see English Translation of the detailed description) as applied to claim 1 and further in view of Murata et al (US 2011/0021039)
As to claim 2, JP528 teaches (see Fig 10, para [0023], [0038]-[0040] for different sizes of heating element 23 and independent temperature control) a current density of the first heater in the region corresponding to the low temperature portion (see section of 23b) of the upper substrate is capable of being greater than a current density of the first heater in the region corresponding to the high temperature portion (section 23a) of the upper substrate. In any event, Murata et al teaches increasing and decreasing current density portions by controlling temperature of different regions of the substrate and varying the sizes width/diameter of a heating element (see para [0107], [0108], [0146]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain a current density of the first heater in the region corresponding to the low temperature portion of the upper substrate greater than a current density of the first heater in the region corresponding to the high temperature portion of the upper substrate since increasing and decreasing current density portions of the substrate in JP’528 to prevent abnormal temperature increase of the substrate as taught by Murata et al (see para [0146]).
As to claim 3, in JP’528 (see Fig 10) the region corresponding to the low temperature portion of the upper substrate is a central portion (23a) of the first heater, and the region corresponding to the high temperature portion of the upper substrate is an outer peripheral portion (23b) of the first heater. 
Regarding claim 4, in JP’528 (see Fig 10 and para [0034]) a line width of a heat generating element (of the first heater at the outer peripheral portion is greater than a line width of the heat generating element of the first heater at the central portion. 
As to claim 5, in JP’528 (see Fig 10 and para [0034]) a distance between adjacent portions of the heat generating element of the first heater at the outer peripheral portion (23b) is greater than a distance between adjacent portions of the heat generating element of the first heater at the central portion (23a). 
Regarding claim 6, JP’528 lacks teaching a powder feed part connected to heat generating element.  However, the use of power supply to a heating device of a semiconductor device is known in the art, such as Murata et al (see Fig 3) teaching an end portion of the heat generating element (42) whose end portion is connected to a power feeding part (45, 46) disposed in a vicinity of a center of the first heater. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a powder feeding part to supply power and maintain the substrate at a predetermined process temperature as taught by Murata et al (see para [0060]). 
As to claim 7, JP’528 teaches (see Fig 10) the heat generating element (23) comprises a plurality of arc portions extending along concentric semicircles (see Fig 10 and para [0034] for a concentric multiple circles and folded portions) and a plurality of turnaround portions whereat an extending direction of the heat generating element is reversed (see Fig 10), wherein the heat generating element is in communication from one end of the end portion of the heat generating element to the other end of the end portion of the heat generating element through the plurality of arc portions and the plurality of turnaround portions (folded portions). 
As to claim 8, in JP’528 a diameter of the first heater is capable of being equal to or greater than a diameter of the upper substrate (depending on the size of the substrate treated). 
Regarding claim 9, in JP’528 the central portion (23a) of the first heater and the outer peripheral portion (23b) of the first heater are controllable independently from each other (see para [0005] and [0040]). 
As to claim 10, JP’528 teaches (see Figs 5 and 13) a second heater (4) configured to heat the inside of the reaction tube from a side portion of the reaction tube; a first detector (31) configured to detect a temperature of the first heater; a second detector configured to detect a temperature of the second heater; and a controller (not shown) configured to control the first heater (19) and the second heater (4) based on values detected by the first detector and the second detector. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/